Title: To James Madison from William Eaton, 1 February 1803
From: Eaton, William
To: Madison, James


					
						Sir.
						Tunis 1. Feb. 1803.
					
					I have now the honor to annex to a duplicate copy of my letter to Commodore Morris of 26. ult. a copy of the protest of the proprietor of the cargo in question.  In order to ensure an interview with the commodore and Mr. Cathcart, and at the same time to calm the impatience of the bey, I have engaged to pay his commercial agent two hundred Spanish dollars to permit a vessel by him chartered for Smyrna, to touch at Malta, and deliver a letter. My dispatches were made out addressed to the care of our proper Consul there. The  of the bey demanded that I should address them to the care of his own agent at Malta!  It requires neither detail nor argument to impress a sense of the insult, contempt, and indignity couched in this proposition.  I rejected it—and the agent refused to receive my packet.  I do not know what will be the consequence.
					I am apprehensive that my prolix and voluminous details, which indeed convey little more than repetitions of exactions and resistances, alarms and projects may exhaust the patience of government. Every day creates new matter for this kind of communication and affords fresh assurance of its continuance but to spare the pain of prolixity and repetition, I beg leave to sketch at one summary view  a retrospect of four years reports, and a  prospect for actual and future relations here.
					These regencies have no just or adequate ideas of our government and country.  They consider us as hordes, or provinces, governed by refractory bashaws, who have revolted from their sovereign and united for their common defence.  They are incapable of forming any notion of a republican form of government.  But whatever consideration they attach to our national independence they are taught to believe it the gift of the french: provinces conquered by them from England and left to the government of those ambitious rebel chiefs who were most active to assist the conquest; the guarantee of whose freedom is their distance and insignificance.  Both France and England have found it convenient to impress, or admit this impression.  The former to magnify the terror of their arms; the latter to diminish in appearance the reality of their loss: both with a view to encourage the regencies to harass our commerce.  It will not be difficult to admit the correctness of this transcript when it is considered that these illiterate chiefs receive few historical impressions but through the medium of conversation with European Consuls; that he, who has the ear of a bey, shapes his understanding; and that the national hatred of France and England towards each other, combined with the jealousy of both towards the United States, conspire to stamp this caricature on the minds of these beys; which they receive as a good likeness from real life.  But our own conduct has been exactly calculated to confirm them in this opinion.  Our unprecedented and unreserved concessions to the dey of Algiers show nothing of national independence and the operations of our force in the Mediterranean exhibit as little of system, combination, or energy.  They have become proverbial in the reports of other foreign agents to their governments!
					Is it known to the people of the United States that they pay an annual salary to his piratical highness, the dey of Algiers, nearly double the amount of what they allow our own chief Majestrate?  Is it known to them that here are two or three other barbary chiefs, who aspire to be placed on the same establishment?  Is it known to them that these are not mere life annuities, but entailments?  Is it known to them that, besides this fixed tribute, we are continually pouring into the coffers and magazines of these merciless pirates contingent supplies of cash, ships and munitions of war, instruments to enable them to rob, enslave and butcher our own fellow citizens?  And are they contented under this tribute, submission and abasement?  Is it not treason! Is it not suicide!  If the examples of other nations, or a prudent economy induced the experiment of this kind of treaty, has not experience proved its inefficacy?  When the United States opened a negociation with these regencies we had a commerce in this sea worth a sacrifice to their forbearance.  This motive ceased to exist.  But the pretentions of the regencies augment.  And, except restrained, the Atlantic will soon become the theatre of their piracies.
					We must entirely reform our system of intercourse and operations here.  But we have proceeded so far in error that it will require a resolute and vigorous effort to correct it.  It is absolutely necessary that the United States should once, and at once, show themselves on the Barbary, not European, coast; and in a manner to make themselves known.  War with all these states I deem inevitable.  Events for many months past have foreboded it.  I have forewarned and precautioned against it to no purpose.  We have now no alternative but to set ourselves seriously about compelling by coercive measures what we shall never obtain by negociation; a respect to treaty!  But, to do this effectually, we must, as we have found ourselves obliged to treat the savages of our own forests, attack them on their own ground; cover their coasts with our ships of war; sink and burn their corsaires wherever we meet them; and destroy their arsenals and seaports.  These, and these only are the means to bring them to a sense of national justice and to an observance of good faith.  They are feasible means.  The reverse of this table is indefinite and unconditional submissions; insult, pillage, slavery!
					Previously to this new claim of the bey, with a view of sounding the extent of his exorbitance, I commissioned a particular friend, who is in his confidence, to get information by indirect enquiry, how many year’s tranquility he would accord to the commerce of the United States, in consideration of receiving a handsome sloop of war of 20 or 22 guns?  My friend executed the commission  The answer resulted, That the dey would stipulate no definite term of peace whatever; that he had already demanded a frigate of 36 guns, which he expected without conditions; and that it would then be seasonable enough to talk about a corvette!
					It would be useful, if possible, that I should repair to the seat of government.  I have documents to exhibit which may be improved advantageously to the affairs of the United States here.  I can see no possible advantage which can result from my perishing like an abandoned sentinel, on my post.  Government, however, are more suitable judges than myself of the necessity of such a sacrifice; for, I confess, I cannot deliberate on the subject with sangfroid, nor resignation; my personal honor having no interest in a devotion so apparently useless to my country.  I have the honor to remain with the utmost respect, Sir, your very obedient servant
					
						William Eaton
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
